Judgment, Supreme Court, New York County (George Daniels, J.), rendered April 1, 1997, convicting defendant, after a jury trial, of assault in the second degree, criminal possession of a weapon in the fourth degree and attempted petit larceny, and sentencing him to concurrent terms of 2V2 to 5 years, 1 year and 90 days, respectively, unanimously affirmed.
At trial, defendant expressly conceded in his summation that the element of physical injury under the assault count had been established. In any event, we find that the verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Guidice, 83 NY2d 630, 636). Concur — Sullivan, P. J., Williams, Tom, Saxe and Friedman, JJ.